Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 1 of 27 Page ID #:697
                                                                   FILED
                                                        CLERK, U.S. DISTRICT
                                                                               COURT



                             4                               .~ 11~ I 1 2019
  1                                           6
                                                       CENTRAL       T OF
                                                       BY                   LIFORNIA
                                                                             nEPUTY
  2                     +h
  3
                                       /
                                   . ~ b~
  45   ~~   D ~    ~         td       y
  6
                                                        t
  7                 ~    r          ~     a

 $                ~'
                   -_             - __ -Ow    ~'
 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

25

26

27

28

                                      p~-~ l a-F 2~l
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 2 of 27 Page ID #:698
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 3 of 27 Page ID #:699
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 4 of 27 Page ID #:700
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 5 of 27 Page ID #:701




     1

     2

  3

  4

  5

  6

 7

 8

 9

 1(

 11

 1t

 13

 14

 15

 16

 17

 18

 19

 20

21

22

23

24

25

26

27

28

                               ~~9~ s~~y
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 6 of 27 Page ID #:702




                                   c




                               ,~—
   C.~t.~~Case1 tt~~ , ~ i tip^ ~i~-L~~~; ~'1c~l~t~`~f~               ~~1~ ~ l ~ ? ~/~f ~~~~~{~'r~
                 2:18-cv-01910-VBF-MAA         Document V 76  Filed 07/11/19 ~~t
                                                          (/~G1~12~i          Page 7 of 27 Page ID #:703
   G   (
       ,
       ,             ~
         Y ~/ (,~ ~,/Cy ~
        ATE OF CALIFORN
                     '
                         j
                        ~N
                               /.
                           ~~ ~'~ ~ ~~ ~~~
       I(VMATE!PARQLEE REQUEST FOF? !fVTERViEVV, !TE!l~! OR SERVECE
                                                                          ~-j ~
                                                                          /•~" ~~~~
                                                                                                     ~ ~                ~
                                                                                                                            DEPARTI~nE T .;r C~:,,RCC?IC~.S ;AND F~~ F~F.SiI_'T,~-~TIO,V
                                                                                                                             n
       CDCR 22 (10/C9)

          SECTION F~: iN►VIATE/PARdLEE REQEt~ST
          N.              (LAST NAMES      ~!~F( t~ST NAME)                                    CDC NUMRE P,:                         SIGNATUR

         ~              ~ .,
                                                                                                                        ~                    ~

                  GEED NUM6ER:                       ASSIGNM1IENT:                                                                   TOPIC (i.E. Mk   NDiTIOM OF OhFINEMENT;PAROLE. E7C.~:

                                                       /                                                 ROM         TO
                                                                                                                                        7                                          G
                                           OR ITEM




                                                                                                                                                                                                t~ ~~

          c•      c      r                                       ,         i                                                                  1
                                                                                                                                                                                                ~~f;j~~
          tiirri~~~ oFoeuv~R~~ ic~itch:~r~iaui~Ki.a~~J
                                                     ,[i             ~ ~"*~!O RE EI Ti'1'iL             ~,t         ~D      REQUEST tS MAILED Y*
          ❑       .NT"IIIROI,GHM1711L   4DDRESSLD7'O: J"~~ ~~                           ~ ~- ~                     ~                    _— _---_— DAlE~1AILF~: ~~:~~!~Z
                                                        a~
                DELIVERED Tf) S'PAFF tS 1 aFF lU C~.~MPL~ fE L~O~ BI'L~~~~' \t~D GIVF. GOLDENROD COPT' TO I ~'~1:aTE?P:~ROLFF~
          RECEIVED BY: PRINT STAFF NAME:                              DATE:                    SIGNATURE:                                              FORWARDED TO ANOTHER STAFF

                                                                                                                                                      (CIRCLE OBE)      YES       - NO



          IF FORWARDED -TO WHOM:                                                               DATE DELIVEREDIMAILED:                                  METHOD OF DELIVERY:

                                                                                                                                                      (CIRCLE QNE)   IN PERSON    EY US MAIL




          SECTIQN B: STAFF RESPCoWSE                                                                                             A
          RESPONDING STAFF NAME:                                      DATE:                    S~GNAT    E:                                           DATER    URNED:




               c~~;~~ ~.~1+~'41 S                  ;L~ /~ S
                                                  ~j                          L~ ~'d           Lip,-J11~C~1 ~VJ j~o ~Vt-Z 5~f+.                                                  ~C~ ~~

         ~~(~~ L~~7T~~1Z                             a ~~            ~1.:~~`~k=~ ~~ :rti.                     TN,~ S         ~~U~»
         SECTION C: REQUEST FOR SUPERVISOR REVIEW
          PROVIDE REASON \~'HY l'(~U DISAGREE ~\'ITH STAFF RESPOtiSL'.aNU FORtb'ARD TU RESPONDENT'S SI;PERL'ISOR Iti PERSON OR ELY l S h4AIL. KFF.P fIti 1L C:1N 4111'


                                                                                                                                                                                                ~~L~.~'
         r
                                                                                                                                                                                               {~
 COI
                                                                                                                                                                                                 ~f
                                                                                                                                                                                               J~~~~
u~,0

         fCCO'flll Al Il• CI IDGD\/IC(1{?'C RG\/IFW                                             ''
         RECEIV       Y SUPERVISOR(NAME:                                  DATE:               SIGNATURE:                                              DATE RETURNED:




                                                                                                        ~~
                      Distribution: Original -Return to InmatelParolee;                                 Pink - S ff Members Copy; Goldenrod -Inmate/Parolee's 1st Copy.
                                                                                                 (,u5~ t r~tl~. lr,tip Uu~'~.~ I/, 1/,5~-l~12~ic~~~~'`fLt.(~ ~1~~~1?~(tt~?-
                          Case ~►     ~~
                               2:18-cv-01910-VBF-MAA                                            Document 76 Filed 07/11/19 Page 8 of 27 Page ID #:704
                STATE OF CALIFORNIA                 ~~~                                                                                    ~~ ~~DEPARTME~T OF CORREC                     SAND REHABILITATION
                INMATE/PAROLEE REQUEST FOF~ INT RVIEW, ITEM OR SERVICE
                CDCR 22 (10/09)

  r~                 SECTION A: INMATElPARCrLEE REQUEST                                                                                              `~(
                             ring:    (LAST NAME)~                                     (FIRST NAME)                     CDC NU    ER:                      SIGNAT ~

                                               /.                                                                                                                                    /


                     HOUSINGI     D NUMBER:                        ASSIGNM NT:                                                                             TOPIC      AIL, COND ION OFCONFINEMENTIPAROLE, ETC.):
                                                                                                                                                                                                P



                                STATE THE SE        ICE     ITEM    UE T         RR   S     FO

  1                                                                                                                                  ~                                                                              ~'~~
 ;~              _                                                                                                                                                                                                    ~
  1
  1

   v

                                                                                                                                                           ~....,.~,...r----- -                 _.
                     METHOD OF DELIVERY (CHECK APPRUYRIATL- P.                                                                                             UEST iS "~~AILED ~" ~~~~~
                     ❑ S~'        THROUGH MAIL: ADDRESSED TO:                                                                                                               DA7-E MAILED:
   'J ~~—                  E1.1\'FRED TO STAFF iSTAFF TO CGS-1PLETE                   BELOW AND GIVE GOLDENROD COPti' TO INM,4TE~P.AROLEE):
   ,.,.>             ftECENED BV: PRINT STAFF NAME:                                   DATE:                             SIGNATURE: /y-                                       FORWARDED TO AN~ STAFF?

                                              ~
                                              ~l                                                     /                               v   ~~/~~/~~                           (CIRCLE ONE)      YES        NO
~ ~,
                                                                                                  L                                                    ~,
  •`~ .-..~          IF FORWARD      - O W!   ~~                           ~                                           DATE DELIVERED;MAILE                                  METHOD Of DELIVERY:
  -~ V
   v~~                                                                ~                                                                                                     (,CIRCLE ONEl   IN PERSON    Y US MAI
  ,
  ~ ~ V
                                                                                                                                                           l

 `~~
 ~ i1 ~              CC!`TI(1AI Q• CTACC DCCD('tAlCG
 _ ~ ~7              RESPONDING STAFF NAME:                                           DATE:                            SIGNATURE:                                           DATE RETURNED:
                                                                                                                                           ~'?   ~


  ~~




            e SECTION C: REQUEST FOF~ SUPERVISOR REVIEW ~
 r~~ PRO\'IDf RC-ASQN \4'Hl' 1'OU DISAGRCC- WITH S AFF RESPONSG.4ND FOR~I'.4RD TO                                                ;DENT'; SI.~PERVISOR In PERS(Jti OR BY LS ~4.~IL. ~GLP              C~1\qR~~        ,9
 ~ ~ ~ C4~Pl'.                 ~                                                                                                                                                                                    ~1



~
~                                             ~           ''                               ~
                                                                                                                                                                                                    ~
                                                                                                                                                                                                    ,--1
                                                                                                                                                                                                        9'~~~~L


  -~       ~..                                     /~                                                                                                                                                   r~--fir ~i
                           j                            ~                             /,
                                                                                                                                                                                                                 ~
                                                                                                                                                                                                     ~L~~~~~~ i J,
~.~ ',                                                                                ,
       ^ ~           SIGNATURE:

           V




       ~   ~`                        N D: SUPERVISOR'S REVIEW
                     RECEIVED BY SUPERVISOR (NAME):                                       DATE:                        SIGNATl1RE:                                          DATE RETURNED:
       „^
        Y'




                                                                                           ~~             ~        ~ ~~~t
                                  Distribution: Original -Return to Inmate/Parolee; Ca         ry - In   e/Parolee's 2nd Copy; Pink -Staff Members Copy; Goldenrod -Inmate/Parolee's 1st Copy.
                        t                      ~ j a                                                                                      Cc~                                ,~„
                        Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 9 of 27 Page ID #:705
                STATE OF CALIFORNIA                                                                                                                                                                                         A           T    F CORRECTIONS AND R HA~ILI A ION
                INMATEIPAROLEE REGIUEST FOR INTERVIEW, ITEM OR SERVICE                                                                                                                  ~ p
   `'~          CDCR 22 (10/09)                                                                                                                                                    ~ ~~(~ I

                    SECTION A: INMATElPAR~JLEE REQUEST
                    NAM
                      }E^~P2int):      (LAST NAME)                              _                                             (FIRST NAMES                                      CDC NUfABERy..- ''~                              IGN!}7URE      "'

                                                                                                                                                                                                           f
                                                                          F                                                                                                     1       ~ r I~ f ~
                    HO1151NG/8ED NUM6ER:                                                           ,~iSSIGNMENT:         ~'                                                                                                     TOPIC (1.E: MAIL, CONDITION OF CONFINEMENTfPAROLE, ETC.):

                   ,t.t~ ~         tI
                                    t ~ Ji~            /            ~t                                   q
                                                                                                         (!j`~ y~~.,,,_r ~~....~-.. ...HOURSFROM
                                                                                                            j                                                                                      ...__   TO                    rf j~       ~~c~'      r ~ Tw'
                                                                                                                                                                                                                                                              1.~
                                                                                                                                                                                                                                                               g~ e~ ~ ~
                                                                                                                                                                                                                                                                       ,,F~ ~           ~ ~, ~,:

         -          CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTER}~I~                                                                                           i~
                               _ ..                    r   '.     (.der        ~~i~     ~ 1                                                                               T     ~a"
                                           _                    _        ~'S                1...             1 ~
                                                                                                                                                                         f       ~/y
                                                                                                                                                                                         _fi
                                                                                                                                                                                           r_' ~''sd` i'~rC`l ~'g~'~~5~.~-~~t~~~'~ ; ``'-`                                         ~ ~` 1             ~-;
                                                                                                                                                                                                                ~           ~r


  ..                    ,.                                 ..                           ~                                                          Gt           . Ez     W_       '
                                                                                                                                                                                  o,J



                                                                                                                      I! /! +.1~_                    yl r
                    sires ~                   ~ [.?~r^L~
                                   ~ ~~ ~ ~ ~~,                                                    sr ^F~~
                                                                                                         ~       i~ ~    r F~: .,                           j:
                                                                                                                                                             '%/~     N 1.,-~^ s. ~
              as   t                           .~                                                                 ~ e'~ n    t                    -l
        .~~          ,.s_ t'        :.~;           /            i';f                        `•,I          yl 7 e ~ f
                                                                                                          '                               ]11-5
                                                                                                                                             ' ~~ fi,                            t-4i

   ~,, ~ ti~crHOD of oE~ivFav ~cFiEck ~~r~rRc~PR~,aTE sod ~;~0 R~C~IPT ~ti%ILA+' BE} PROVIDED
                                                                                          {.  IF REQUEST IS ~1.~iLED x*                                                                                                                                                  ~ ,~   ~f a
                                                                  II
'
~--~-               ❑ $ENT THROUGH ~1A1L .ADDRESSED TO:                                                          ~            c       ~   _a.-~.--                                  !~f "~ ~,r
                                                                                                                                                                          f~:" a I~ f                               . .='                        DATE M.41LED. ~_l~
                                                                                                                                                                                                                                                               '~ `Tl
g            ~`        DELIVERED TO S7AFF(ST.gFF TO C0~1PLE fE BGX BELOW AhD GIVE GOLDENROD COPY" TO INMATE/P4ROLEE):
             ~_:    RECEIVED BY: PRIN7 STAFF NAME:                                                                        DA7E:           !                     t E             SIGNATURE:          "±~`e~~                                          FORWARDED TO ANOTHER
                                                                                                                                                                                                                                                                      . S7AF'r?
                                                                                                                                                                                                                                                                      .

                                                                r       ~ „i'                                                             ~   mil`     ~       iA ~                            ~'
                                                                                                                                                                                                `f~- '~~`Z                      ~'"~~                (CIRCLE ONE)     A YES -      NO

    '~'
 ~~ :~.~~
                    IF FORWARDED               TO WHOM:--                                                !r '.                    ~f•.                                          DATE DELIVEREDIMAIL~D:                  F                            METHOD OF OELNERV:                   _,
                                                                                                                                                     /~                                     f                          r
        ~~
                                                                                                      t`
                                                                                                       ~                 ~ l,~j~.`~
                                                                                                                                  ~ ''f~ f~                                               ''               f ~ ~-I              ~`G~                 (CIRCLE ONE)   IN PERSON    BY US MAIL

,_.~ ~
                   :
                   .T~iiiril\ta~1r.\~~~7mid Tf~1\[J,
                   V LV I IV1~ V. V 1/'91 I ~~VV~ ~JI\VL
V .
    ~~~
V', \ t:.          RESPONDING STAFF NAME:                                                                                 DATE:                                                 SIGNATURE:                                                           DATE RETURNED:
                                                                                                                                  ~           ~            ~
        ~J.`

1
` ~? ,~                                                                                                                                              ~/


`-.. `!•
         ~
         *:"'                                                                                                                                                                       ~f
                                                                                                                                                                                C_'_1
                                                                                                                                                                                      .
~y                                                                                                   -           .. {    C:

~l
 t`- qti _

                      ..                               -                                            ,r =__




                                                                                                                                                                                                                                                                        "~~



,_~, .. .,_        SECTION C: REQUEST FOR SUPERVISOR REVIEW
'~ ~~: —           PROVIDE RE.~SO~ ~1'H1' l'UU DISAGREE- WITH STAFF RGSPONSE AND FURVA'_4RD TO                                                                                                                 VISOR IN PERSON OR BY US M.~IL KELP I IN,~L CANARI'
        ~          CDPY                                        +                         ~
                                                                                                                                                                                                                ~F !s~i _j         tea' ."       ~ t. i     _ .. ~ ,, !~ ~      .. F.     t

                    ,I~ ~e     r
~~~d ~~                                                                                                                                                                                                                                                                                                !~:
                                                                                                                                                                                                                                                                                                   [.'i
                                                                                    a                 '~~                                                                                                                                                                                          ^~~; I



  `'~   C     :.'k;#i~°i^f
                                    `S            if i J/!
                                                   ^~."e~
                                                                           r r.
                                                                         fi' -•j"'
                                                                           Jr_,.
                                                                                                     ~~' ;r.       F~~
                                                                                                                                      '.~ ~'         i
                                                                                                                                                     .~% E
                                                                                                                                                       .~i             r t"f~
„~ ~.              SIGNATURE: ~"                  R                                                                                                                              iE SUBMIT~ED:~ ~          ~        ~ "~


                                                                    r
                                                   -=%~ r-                                                                                                                                   ~~
~=~'}
                                                                                                                                                                                               '
                                                                                                                                                                                               ~
                   SECTfON D: SUPERVISOR'S REVIEW
       ~ .         RECEIVED BV SUPERVISOR (NAME:                                                                                  DATE:                                       SIGNATURE:                                                         DATE RETURNED:
       ~~ ~




                               Distribution: Original -Return to Inmate/Parolee; Canary,-
                                                                                                                              Y~~~ ~ o-~`~~    mate/Parol e's 2nd Copy; Pink -Staff Members Copy; Goldenrod -Inmate/Parolee's 1st Copy.
                                                                                                                                                    f                            ~_.
                     Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 10 of 27 Page ID #:706
             STATE OF CALIFORNIA                  °       ~ ~             !
                                                                          e                                                                                    DEPARTM NT OF C                CTIONS AND REHABILITATION
             I NMATE/PAROLEE REQUEST FAR INTERVIEW, ITEM OR SERVICE                                                                                                 i
             CDCR-0022(10-09)

               SECTION A: INMATE/PAROLEE REQUEST                                                                                                    ~~ J
               NAME ~PUM}F    (LAST NAME)             A'_,..-~-~                       (FIRST NAME)                               CDC 6UMBER:,~-•          ~        SIGNATURE:          --_~,,.`         ~~
                    t ! r 1 ~~                -                                                                                           -                             i`~                                    .
  -.~.,a                  ~~
                             s                                                                                                     ~,/x   i
               MOUSINGBEQ NUMBER                                   ASSIGNMENT: ~                                                   ' ° F ~/                         TOPIC ~~.E. MAIL, CONDITION OF CONFINEM ENT:PAROLE, ETC.):

                                                                                                                                  HOURS                                  -
 r'..          6~ 5~'     / S~f r~ ff~
                           ~i~y
                                     ~`~                             ~r            -- ~... .._,._       .~__,...~.~.~.,_._   _            FROM~..~_ ~-_T~
                                                                                                                                    ».f..~~-...--                                         _
  ---~         ~Lr
                 FAR Y STA~E THE SERVICE OR ITEM REQUL=STED ORREASON FOR INTERVIEW:
                                                                                                                                                                                                                    .~



                                                                                                                                                                                                                                 --!)_,
                                                                                                                                                                                                                            ~i
                                                                                                                                                                                                                            -t~~
                    Y      ~``/Y•di     /fIV f                            er                                                                                                                                                '~ ~~~~
            !:%',                :.s' fig ~,~ „~' 1;v .< !
                                                         a .~ r`r-Js
                                                                                                                                                                                                                                     t,f~

  ~~~                OF,DELIVERY(CHECK APPROPRIATE
               METHOD~                                                                              RECEIPT ~W
                                                                                                            (_II;L $FIPROVIDF~ IF R~E~UE~T 1~.~ MAILED **                                                          „_„
               ❑ ~6~NT THROUGH MAIL: ADDRESSED TO:~r~                                               i T~~`~'f~1  '`~~ f~~I~~~! f? f f~'?t~~ i~"(~~-~,GiT_ DATE n1A1LED: ~/_~/~~
 ~"' ~`DELIVERED TO STAFF(STAFF TO CON.PLETE                                                        AND GIVE GOCbENROD~G Y TO IMATE~/P,4ROLEE~ T                             ~
            'RECEIVED BY: PRINT STAFF NAME:                                           DATE: /                                     SIGNATURE:                                           FORWARDED TO ANOTHER STAFF7
                     ~~ ~                                                                                            J~ ,
                           f/~ ~ ~ j                                                    ~ ~ r ~ `~`/             ~} / ~              ~./"~`~~,                                        (CIRCLE ONE)     ,.VES:
                                                                                                                                                                                                            4 NO
                        ~ tf` ~`~ ~i~                                                 ~ ~~! 1' ~ fl~'~ !~                                            ~

              IF FORWARDED FT~ WHOM                        Jf~                 !          j{        t                             DATE DELNER̀EDIMAILFD:                               METHOD OF DELIVERY:

               ~~   f        E                    f'I'~                                         i I         J~
                                                                                                             ]
                                                                                                             J           t                    )     /          f
                                                                                                                                                               /                      (CIRCLE ONE)    IN PERSON       Y US MAIL
                                 i-.' ~       +       ~

              SECTION B: STAFF RESPONSE
              RESPONDING STAFF NAME:                                                  DATE:                                      SIGNATURE:                                           DATE RETURNED:




,.~~


 ~~
'~•-r:
"~eKo
~~


              SECTION C: REQUEST FOR SUPERVISOR REVIEW
'
 ~`~
 --~
              PROVIDE REASON 1~'HY YOU DISAGREE N'ITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
              COPY.

.
,~
"a"
  .-



  ~_-..,.

 ~
 ~
 ~`~"`       SIGNATURE:                                                                                                          DATE SUBMITTED:
 ~~

 ~~


             SECTION D: SUPERVISOR'S REVIEW
   `         RECEIVED BY SUPERVISOR (NAME):                                              DATE:                                   SIGNATURE:                                          DATE RETURNED:
  w+'.




 ~
 i




 ~ Z
 ~-..o                                                                                                  n                                     R   t f




                          Distribution: Original -Return to Inmate/Parolee; Canary - Inma /Parole                                Copy; Pink -Staff Members Copy; Goldenrod -Inmate/Parolee's 1st Copy.
                   Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 11 of 27 Page ID #:707
             STATE OF CALIFORNIA                                                  ~                                                                               ~
                                                                                                                                                   DEPARTMENT OF CORRECTIONS AND REHABILITATION
                                            ~
                                            ,
             INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE                                                                                                                                                            j
             CDCR-0022(10-09)                                                                                                     ~~n                    ^        ~'       '~'            ~ ~ ~t                ,~ ~.,


              SECTION A: INMATE/PAROLEE REQUEST                                                                                  .~                                          _      ~    rr
              N AME(pynq:     (LAST NAME)                                   (FIRST NAME)                            CDC NUMBFfiv^"' /~                       SIGNA7LRE~          '"'          ~'`~ /




~`~           H WSING/BED NUMBER:           ~   .        ASSIGNMENT                                                 ~    ~~ ~
                                                                                                                                             :~ .
                                                                                                                                                    !        TOPIC (I.E
                                                                                                                                                             6~      ~'
                                                                                                                                                                           AIL, COND
                                                                                                                                                                           s- j~`~~' pit
                                                                                                                                                                             ~'
                                                                                                                                                                                        O-0FGONFIN^MENT/PAROLE~ETC)
                                                                                                                                                                                                                        E~'
v ',  ~                       f   /~
                                    r       ~               ~                                    ._..__....        f HOURSS6ROM-'~'~TO-'°~-.....             ,~~t~ ~~~'~~'~
                                                                                                                                                                        ~.     ,r ~~ f
--.._
"~~.
~~
                                                                                                                                                                                                                                  J F""
                                                                                                                                                                                                                                  r
'
~~.
.~..~\
                                                                                                                                                                                                                                  L-~
                              ,~y2, ,,;,/           ,r~ :;~_           _j •1,s ,.~,.~td, -'-,~•%'             '~li!             fY'`%i f r 'i ~ ~, f' ,,.-                    >
\            per` !~'t~

 ~                                          i
 ~~                                                                                                                                              JF RE VEST IS MAILED''`
  ~~          h1ETHODOFDELIVERY(CHECKAPPROPRIATE~C?JG~<**;V.O                            REC~I1?T1VIL'f. BE P                    OVIDED                                                                   '~T     ~     9
                                                                                       /                      /~                                  .~.a
         ""~-. ❑SENT THROUGH T9AIL: ADDRESSED TO:                  ~        ~~" ~' ~ E!                       ~v                      ./ 1 ~f,       x                 ~                      '- l~11 L
                                                                                                                                                                                  DATE MAILED:~
 `` ❑ DELIVERED TO STAFF(STAFF TO C0~IPLETE BOX BELOW AND Q
 C                                                                                                GOLDENR(ID COPY TO ~iVMATE/PA~~LEEI:                                                                            ~ 3

              RECEIVED BY: PRINT STAFF NAME:                                DATE:        `     ~                    SIGNATURE:                                                      FORWARDED TO ANOTHER STAFF?
                     /~ yyy+++      (                                         ////'}}}   fw~   ,.~f    j                      ~-;                                                                      `~
  V
                    I"~~~~ ~ ~~"'                                           !~~~ /              /A(  1  °                       /~   -   M`~                                       !CIRCLE ONE) ~~S }        NO
`~~                                                                         f   f              f t~( ~~                         c.~'                                                                  .~
                    Q


~~




                                                                            DATE:                                   SIGNATURE:                                                     DATE RETURNED:
 `~3          RESPONDING STAFF NAME:




.~
(




         i




              SECTION C: REQUEST FOF2 SUPERVISOR REVIEW
                                                                                                                              MAIL KEEP FINAL CANARY
              PROVIDE REASON R~IIY YOU DISAGREE WITH STAFF RESPONSE .AND FORWARD TO RESPONDENTS SUPERVISOR IN PERSON OR BY US
              COPY.


     1




~R


              SECTION D: SUPERVISOR'S REVIEW
                                                                                DATE:                               SIGNATURE:                                                     DATE RETURNED:
              RECEIVED BV SUPERVISOR (NAME):




`t~
~ .


 ~`a~



~
.



"4.~
4.~
~:~

`~
.



                                                                                            C~ ~
                            Distribution: Original - Retum to Inmate/Parolee; Canary -Inmates arolee's 2                py; Pink -Staff Members Copy; Goldenrod -Inmate/Parolee's 1st Copy.
    ~Case
     ~~           2:18-cv-01910-VBF-MAA
                     ~~ t ~        t    Document 76 Filed 07/11/19 Page 12 of 27 Page ID #:708

STATE OF CALIFORNIA                                                                                (                       DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE                                                                                                     F

CDCR 22(10/09)                                                                                                                                                 r                ~„

   SECTION A: INMATE/PAROLEE REQUEST
   NAME SPrintJ:~ (LAST NAME)                                 (FIRST NAME)                   CDC   UMBE                          SIGNAT




   HOU31NGI8ED NUMBER:                    AS>IGNMENT•'    -          ~                                                              IC-(I:   AIL, CO DITIOA   FC~ONFlNENE     AROLE,~7C.~:

     :
   ~,~~p ~'/~(~ t ~/~                       ,~~
                                              [`f~~__~__- ~__                                      ~aM_               T~-~-~~~.,.. ~
                                                                                                                                   1 ;~lC~~y
                                                                                                                                             {'~~~''~'~Ir~t~,(f J
                                                                                                                                                                a'm7`~~~~ i




   METRO       F DELIVERY(CHECK APPROPRIAT                                I/
                                                                           rE      I        L'~B       R   VID             RE           T ~S         ILED **
   ~       1T THROUGH MAIL: ADDRESSED 70:~ I~            t                a f ~ ~~~              ~ /                                         O~ATE MAILED: ~/~/~
       DELIVERED TO STAFF(STAFF TO CO1v1PLETE BOX BELOW .4ND GIVE GOLDE~ROb CQ~Ya~°[0 INMATE AROLEE):
   RECEIVED BY: PRINT STAFF NAME:                             DATE:       /                  SIGNATURE:                                             FORWARDED TO ANOTHER 5Tl~'F?
               I~y
                 {
                 +'~~          l                                              +~   ~q
             f
             i3'r~       y ~~                                 ~~y~       ~ /~~/                  f~~++'°1.                                         (CIRCLE ONE)         YES       NO



   IF FO~ED -TO WtlOM:
                  7
                                                              ~               f
                                                                                   ~    ~
                                                                                             /
                                                                                             DATE DELIV~ED/MAILE[ir
                                                                                                                              J
                                                                                                                                                          OD OON DELI

                                                                                                                                                   (CRC             INEPERSON`BY U

       A
                                               J
  SECTION B: STAFF RESPO'~1SE                                                                      ~         d
   RESPONDING STAFF NAME:                                     DATE:                         SIGNATURE:                                              DATE RETURNED:




  SECTION C: REQUEST FOR SUPERVISOR REVIEW
  PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR LN PERSON OR BY US MAIL. KEEP FINAL CANARY
  COPY.




  SECTION D: SUPERVISOR'S REVIEW
  RECEIVED BV SUPERVISOR NAME:                                  DATE:                       SIGNATURE:                                             DATE RETURNED:




            Distribution: Original -Return to Inmate/Parolee; Canary 'Inmate/Parolee's 2nd Copy; Pink -Staff Members Copy; Goldenrod - InmatelParolee's 1st Copy.
   ~~
    ~~ ~ ,~~ .
   Case 2:18-cv-01910-VBF-MAA Document 76 Filed
                                             jg 07/11/19 Page 13 of 27 Page ID #:709                                                             ~ ~
STATE OF CALIFORNIA                                                                                                             .DEPARTMENT OF CORRECTIONS AND REHABILIT TION
INMATE/PAROLEE REQUEST f OR INTERVIEW, ITEM OR SERVICE ( ,'                                                                                                         r        ~~
CDCR 22(10/09)
                                                                                                                                        f,
                                                                                                     f f~',~~ t Ltf~                  / '''4 ~~~~~ ~- v 1 ~ri yi%~!~
   SECTION A: INMATE/PAROLEE REQUEST                                                                ~ ~-' ~ ~                                                       ~
   NAIdE"~Priut~:    (LAST NAME)   ~„~"'~`                         (FIRST NAME)                     CDG    MBE ~                       SIGNATURE'                       -




   HOUSING/eEDNI/MBER:                       ASSIGNMF,NT~' ~                                           ~   r                           74E1P(LE. M   L, CO      ON OF.CDNFINEMENT       OLE, ETG)e


                                                                       __----~-r                                                      ~,• ~ ~i   ~',~~r       i' f;
  ~~ARLY~SJF~TE THE,SERVICE.QR 4TEM ~.EQU~$7~ED,0~2~2EA~ON FOR IN~ERVIEV,~: ~2/
                                                                             !  ~ ~ ~ ~ ~ ~7                                                              /      - 1 ,.; '              /




                                                                                                                                                                                                     f~




                                                      j:




   METHOD           F DELIVERY~(CHECK APPROPRIATE              )     NV           C:1'.l                           (VI        IF ~tE(~UE~S T~j~IS
                                                                                                                                         /-.
                                                                                                                                          .                    LED **
   ❑         T THROUGH MAIL: ADDRESSED TO:               ~         ~ tr
                                                                      ~                                            ~
                                                                                                                   ~.~        L'~~~I j C:F 7L'            DATE MAILED: ~/~/~
          DELTVERED TO Sl'AFF(STAFF TO COMPLETE BOX BELOW AND GIVE                                                 [NMATE/PAROLEE):
   RECENED BY: PRINT STAFF NAME:                                   DATE:                           SIGNATURE:                                                FORWARDED TO ANOTHER STAFFI

                             l
                             ~                                      ~                      ~           ~                                                     (CIRCLE ONE) f
                                                                                                                                                                          i ~             NO
                                                                                                                                                                            ~_._

   IF F     ARDED-TO WH                      /                                                     D   ,`
                                                                                                       E DELIVE ED
                                                                                                                 //M~AILE ~                                  METHOD OF DELNERV:

     f                                                                            }/   'p
                                                                                        j{t    )                {/~/_             ~                          (CIRCLE ONE)    IN PER50    BV US MAI




  SECTION B: STAFF RESPONSE ~                                                                                           ~
   RESPONDING STAFF NAME:                                          DATE:                           SIGNATURE:                                                DATE RETURNED:




  PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
  COPY.




  SECTION D: SUPERVISCrR'S REVIEW
  RECEIVED 8V SUPERVISOR (NAME:                                      DATE:                         SIGNATURE:                                             DATE RETURNED:




               Distribution: Original -Return to InmatelParolee; Canary - I mate/Parolee's 2nd Copy; Pink -Staff Members Copy; Goldenrod - InmatelParolee's 1st Copy.
       Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 14 of 27 Page ID #:710

STATE OF CALIFORNIA                                                                                                         DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR.INTERVIEW, ITEM OR SERVICE
CDCR 22(10/09)
   SECTION A: INMATE/PAROLEE REQUEST
   NAME     t~:    (LgST NAME)      _~%                     (FIRST NAME)                     CDC   MBEjt~'            ~               SIGNA7IIR
                                                                                                                                             `
                                                                                                                                             ,~:'s Y....e---_ /'~             /
                     ~                                                                                                                                       f



  'H
   p'OpUSING/BED NUMBER:                  ASSIGNMENT: f                                                                      ~-._     ~~O
                                                                                                                                       /PI~
                                                                                                                                          j~~'"MAIt„   NDljpN~O
                                                                                                                                                              J~c~rO~N~FINE~7ENJ/PAROL yEJ~'p
                                                                                                                                                         ~Jr-F"/~JP"iCf✓~'~~G--~
                                                                                            "FfOORSfROM_..,        TO                Y    f!
                                           f1~~ "`~'•~
  F/      ~~6                             I
                      (f ~                    ~                                                                                              1    /~ ~~    I




   METHO          F DELNERY(CHECK APPROPRIATE ~/ )*                O       CEIPT              B    ~jROV,~LD ~~
                                                                                                              yF
                                                                                                               '                     QUES        S MAILED **
   ❑      T THROUGH MAIL: ADDRESSED TO:~~~! E. U   —~      G~     ~~ ~ r   17 ,~        ~1I   ~~C                                          ~           DATE MAILED: ~/~/~
       DELIVERED TO STAFF(STAFF TO COMPLE'T'E BOX BELOW AND GNE GOL~NR   C P~ TO INMATE/PAROLEE):
'RECEIVED BV: PRINT STAFF NAME:                            DATE:                             SIGNATURE:                                                FORWARDED TO ANOTHER STAFF?

                                                           /~           f ~       ~~               ,i        ~f~                                       (CIRCLE ONE)     YES        NO
                                                                       tf                                                                                                ,
                                                                                                                                                                         .~

  IF FOWNARD       TO 1~HOM:                                ~ ~                              DATE DEWERE MAILED:                 ~                     METHOD OF DELIVERY:

  ~~      &"~/V~       (/      fj   ~
                                    f (j~J
                                        j                              r    ~F7
                                                                              f     ~~/fp                (f,r
                                                                                                           {  '~   ,̀
                                                                                                                    /
                                                                                                                    /,/
                                                                                                                      '
                                                                                                                      "j,//~g`   /.f                   (CIRCLE ONE) IN PERSON     BV US MAIL



  SECTION B: STAFF RESPONSE
  RESPONDING STAFF NAME:                                   DATE:                             SIGNATURE:                                                DATE RETURNED:




  SECTION C: REQUEST FOR SUPERVISOR REVIE
  PROVIDE REASON WHY YOU DISAGREE'JIRTH STAFF RESPONSE AND FORWA                        O RESPONDENTS SUPERVISOR fN PERSON OR BY US MAIL. BEEP FINAL CANARY
  COPY.




  SECTION D: SUPERVISOR':; REVIEW
  RECEIVED BV SUPERVISOR (NAME):                             DATE:                          SIGNATURE:                                                 DATE RETURNED




            Distribution: Original -Return to InmatelParolee; Canary - Inmate'1~arolee's 2nd Copy; Pink -Staff Members Copy; Goldenrod - InmatelParolee's 1st Copy.
                      Case
                       I               ry` f
                           2:18-cv-01910-VBF-MAA                                             /~,ID #:711
                                                 Document 76 Filed 07/11/19 Page 15 of 27 Page                                               ,~ ,~                             ~
 ~-r--rQ STATE OF CALIFORNIA                                                                                                                       +   DEPARTMENT OF CORRECTIONS AND REHABILITATION              ~•

      r-~R INMATEIPAROLEE REQUEST FOIE INTERVIEW, ITEM OR SERVICE
      ~~~CDCR 22 (10/09)

  ~~
 :~              SECTION A: INMATE/PAR(?LEE REQUEST
                 NAME_(6riMk   (LAST NAME)      ~o+~                             (FIRST NAME)                           CDC NUMBE            ~     /        SIGNATURE:                    /          1

                                                                                                                                                                                           C


       V         HO~SING/BEDNUMBER:                    ~   RSSIGNMENT:                                                       t       y                               ,~       ,    AROLEyETQ~ ~
                                                                                                                                                              j~S.M~ ON TIQN.O~ONFI~"'~N

  --:_              ~
                  f1~          ~~;~/ i          7              ~~
                                                               /                     ------`_".._.---                      uRs.~ane~_To `                      il~,~tf~—,~- ~ii~~~t
                                                                                                                                                                                 '      [
                                                                                                                                                                                    ~:°`I i ~
                 I^            (E ~                         i       _ ..                                                                                       -sir i r,'? r ~~
  ~,
  ~:._
                                                                                                                                                                                                                 Jf,~
. L
~"_~—

      ~1

 ~~


 --..~~~
 ^a--...J


                 METHOD      F DELIVERY(CHECK APPRCPRIATE'~01~O RE'F~                                               L                                                    ~ILED **                   ,~~, ~
                                                              N~'. /% ~
                 ❑      .'T THROUGH MAIL: ADDRESSED TO:;   I~ T       L                                                                                                  DATE MAILED: ~/s%~~
                                                                                                          ri
      -~          3   DELIVERED TO STAFF(STAFF TO COMPL            EB            BELOW AND GIVE GOLDE                            TO[NMA
      V                                                                                                                                                                  FORWARDED TO ANOTHER STAFF?
                 RECEIVED BY: PRINT ST         /~
                                           NAME'                                 DATE:                   ~t             SIGNATURE:

                        ~ ~
                         ^/ ''~/'.J~~~fi~                                        ~'I         'J/~S       ~`~~                                /                           (CIRCLE ONE)     YES   -        NO
 -
 ~       a
                                                                                             y C~ ~
                 IF FO1~~1IARQED-70 WHOM:                  ~             q          ~,                                  DATE DELIVERE    MAILED:    /                    METHOD OF DELIVERY:
                         ~I         ~ '   I'               V                 i                  J                                                  ~                                                /'`'~~
                                                                     J                   t          ~n          3                    %             ~~                    !CIRCLE ONE)   IN PERSON ~~BV US MAIL




            `,   SECTION B' STAFF RESP(3NSE                                                                                                 ~
                 RE570N DING STAFF NAME:                                         DATE:                                  SIGNATURE:                                       DATE RETURNED:
  t ti
 :̀  "w



      ~~
      \


        N




 _
 ,`~


      ~'~...
      ~~1




 't              PROVIDE REASON WHY YOU DIS.AGRE3 WITH STAFF RESPONSE AND FORWARD TO RESPONDENTS SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
 ~           !   COPY.

  i'E ~
  ~ f..~
  :


        1


      ~
      -

      ~}e.+

 ~•.~J
 --~-,._.        SECTION D: SUPERVISOR'S REVIEW
                                                                                   DATE:                                SIGNATURE:                                       DATE RETURNED:
                 RECENED BY SUPERVISOR(NAME):
      ~dam
         "




 ^e,,.
            d




                            Distribution: Original -Return t~ Inmate/Parolee; Canary -'Inmate/f~rolee's 2nd Copy; Pink -Staff Members Copy; Goldenrod - Inmate.~Parolee's 1st Copy.
                    ~~                                      q/                                                                                                                     /`         ~~
          Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 16 of 27 Page ID #:712
 STATE OF CALIFORNIA
                                                                                                                                 ~      ~EPART~v1ENT OF CORRECTIONS AND REHABILITATION
  INMATE/PAROLEE RE UEST FOR INTERVIEW, ITEM OR SERVICE
 CDCR-0022(10-09)

   SECTION A: INMATE/PAROLEE REQUEST                                                                                       ,~%? - '~ Y~/~ ~` / /~ ~~%~ ~ ~~1
   NAME (Prinl~:    (LAST NAME)                 `.                          (FIRST NAME)                    CDC NUMBER:                     °    SIGNAT
                                            r~0`                                                                             ,~                                 "`^''w~        `y ~ ~~



   HOUSINGIBE~ NUMBER:                  ~                 ASSIGNMENT:lj ~                                    ~ ~       t
                                                                                                                                                     /
                                                                                                                                                     7
                                                                                                                                                         I. .
                                                                                                                                                                . .~                     [
                                                                                                                                                                       ONDITION OF CON~INF
                                                                                                                                                                                         rM~NT/PAROLE, ETC.):
                                                                                                                                                                                                    .
   /L
    /.'            //j
                     y         JJJ//        //--           !r      ~/~                              ~—     -.HOURSFRDM              TO ~        r-j
                                                                                                                                                { y~.-                      6~ .~.Y~t~tJ~7! ~~ ~It~~
                                                                                                                                                '
                                                                                                                                                S




  METHOD OF DELIVERY(CHECK APPROPRIATE
                                                                                                                                                                          AILED *x                   ~         ~,
  ❑F$~'f THROUGH MAIL: ADDRESSED TO:~
                                                                                                                                                                          DATE MAILED:          /~
  0~'bELNERED TO STAFF(STAFF TO COMPLE7
                                                                                                                            iNMATE/P
'RECEIVED 8V: PRINT STAFF NAME:                                         DATE:                              SIGNATURE:                                                     FORWARDED TO ANOTHER STAFFi
                        /                                                  ///                                              !                                                                ~
                             ~./       -~                              ~ ~                                                  a/~~
                             .\                                                                                                                                           (CIRCLE ONE)     'YES ~        NO


  IF FORWARDED -TO WHOM:                                                      ~            ~               DATE DELIVE EDIMAILED'       j                                 METHOD OF DELIVERY:
(~        /~ ~~/~ / !~~ ~ ~~ /~~/~~~~~ F~                                         ~    ~~         ~ ~+      ~(`~ / ~             ~/~y f ~                                 (CIRCLE ONE)   IN PERSON       Y US MAIL
 P3                      ~                  F      ~f f                                              ~             ~        ~          ~%

  SECTION B: STAFF f2ES~0~l E                                                                                      /                    t




 PROVIDE REASON N'HY YOU DISAGREE WITH STAFF RESPONSE AND EORN'ARD TO RESPONDENTS SUPERVISOR
                                                                                             TN PERSON OR BY US MAIL. KEEP FINAL CANARY
 COPY.




SECTION D: SUPERVISOR'S V~EVIEW
RECEIVED BY SUPERVISOR(NAME:                                             DATE:                           SIGNATURE:                                                    DATE RETURNED:




                                                                                  C~
           Distribution: Original -Return to Inmate/Parolee; Canary - In                   e/Parolee's 2 d Copy; Pink -Staff Members Copy; Goldenrod -Inmate/Parolee's 1st Copy.
                                                                                                                                                        f
            /~ ~                                  (                                                                ~ j ~ ~~~~ 1                 /~~ ~~ `/f                                   ~.
             Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 17 of 27 Page ID #:713
STATE OF CALIFORNIA                                                                                                                 DEPARTMEN~OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR-0022(10-09)                                                                                                  ~ r/~              ~~
 SECTION A: INMATE/PAROLEE REQUEST                                                                             r ~'(I~l /9 ~~ ,°            (f,./ ~'~ t'~~ I~ ~,1~,'~~
    NAME (Pri      (LAST NAME)~                                   (FIRST NAME)                       CDC NyMBER:    ~.    °                 SIGNATIIREE                                 `




    MOUSING78E~NUMBERa+"                    ~   AS516NME1~:                                            ~        '                           TOPIC (I.E. MAI4CONDITION OF,CANFINE(AENTIPAROLE, ETC.:
    ,~y           j           `                    ~ /                                                                               .~---~                                        ~.
    7 .~          ~ !f                              ~ ~                                              HOURS FROM            TO       `   J ~ ~,                         -


"CL•EARLY S~r4TE ~H~:S~RVICE OR 4i£M RE UHSTED OR R               SPN FOtR WTF~R IEW~                  t                                           ! ,„          /           ~t




                                        f
    M11ETHOD OF DELIVERY(CH[CK APPROPRI.gT~~ NO'RECF~IP"~„WILIt='iBE PRpu                                                 ED IF REQUEST
                                                                                                                                      1~IS MAILED *~                                      j
                                                                                                                                                                                        /?~z
    ❑           T THROUGH MAIL: ADDRESSED T~~:             J ~` J                      ~~
                                                                                     ff'           r~t}~        d ~`~ ~~i~~~          ~I,~ ~(1j              DATE MAILED: ~/~~/~~
           DELIVERED TO STAFF(STAFF TO COMPLE~BOX BELOW AND ~1~RO~~COPY~
                                                                OL       INMATE/P                                                  OLEE):
 RECEIVED BY: PRINT STAfF NAME:                                   DATE:        ~                     SIGNATURE:                                               FORWARDED TO ANOTHER S7AFF7

        f~~                                                        ~      ~~Lj             ,~{~            ~                                                 (CIRCLE ONE) f       VES       NO



 IF FORWARDED —TO WHOM:               /]                                                             DATE DELIVEREOIMAILED:                                   METHOD OF DELIVERY:
                                       f                                  r                                  f
                                                                                                             J                                                                           ~~~'~
                                                                                                                                                              (CIRCLE ONE)    IN PERSON / B'Y US MAIL~'1
~          ~ yr'~                      ~,                    ~,                      ~   ~ ~,~                    ~~
                                                                                                      4/ f~ ~~~L.p' ~
                                                                                                                    '         ~,                                                        F
                                      j
                                      '/p
                                       F    ~~i~ p~ '/ ~~i Y ~A~              r~ f


 SECTION B: STAFF RESPONSE
 RESPONDING STAFF NAME:                                          DATE:                               SIGNATURE:                                               DATE RETURNED:




 SECTION C: REQUEST FOR SUPERVISOR REVIEW
                                                                                                                                CANARY
 PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RL-SPONDENTS SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL
 COPY.




 SECTION D: SUPERVISOR'S REVIEW
                                                                       DATE:                        SIGNATURE:                                                DATE RETURNED:
 RECEIVED BY Sl1PERVISOR (NAME:




                                                                           v 1.~

                 Distribution: Original -Return to InmatelParolee; C nary - I        ate/Parolee's 2nd Copy; Pink -Staff Members Copy; Goldenrod -Inmate/Parolee's 1st Copy.
            P       ~~

                            ~~ ~~~~ ~~~                                             ~~

                Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 18 of 27 Page ID #:714
                                                                                                                                                                     f

                                                                                                                                                                             ~:~ ~~ ~ ~~r~~
                                                                                                                                                                             ~~~
                                                                                                                                                                                    f
                                                                                                                                                                                    E                              F



                                                                                                                                                                                                                               ,~
                                                                                                                                                                                                                                 k,!

                                                                                                                                                                                                                                                       ~ ~     f      i




 STATE OF CALIFORNIA                                                                                                                                                                    DEPARTMENT OF GORRECTIONS AND REHABILITATION
 INMATEIPAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
 CDCR-0022(10-09)                                                                                                                                                                           ~                                            f /,
                                                                                                                                                                         ~                ~~                      ~/~~/
   SECTION A: INMATE/PAROLEE REQUEST                                                                                                                      m ~                ~}`~,~c ~           ~ ~~ ~ ~I ~ 1,~. ~~ f a
   NAME Print):             BLAST NAME)         ~.~                                                (FIRST NAME)                            CDC UMBER:                                           SIGNA7p
                        E



   H USING/BED NiN11BER:                  ~ ~     ~                  ASSIGN~M
                                                                            + Et~IT                                                                   ~   -                                ~
                                                                                                                                                                                                           ~~ ~~
                                                                                                                                                                                                TOP,1G(F£MAIL, CONDITIOdOF CONFINEMENT/PAROLE, ETC. :
                       .. / t+~    d                                                                              -- ---,e,..._....        HOURS FROl~A,-- -                  ..ID.       ~                 ~ ~         r
      b                  ~                                              6 `^"-~                                                                                                    ~~             ~ f        tf~            ~ ~~
  ~' { ~~ f                                                           d !
                                                                     ~I
~F~     -           V STATE TH~~
                               { F~2VICE               'fEM            UE~TVE~D           `RE,A~FSON ~OR INTERVIEW: C. f                          f           r      ~ ~                          - -           j      ~. ~~ ~..
    ~           ,~          -Y F;'                                                                                    ~"~`x                                       `tf1        Ali       `!
                                                                                                                                                                                        ' f ~. eE ~            t°
                                          !~                                J             6 F.~~~. .~*              R




:. a '-         ~       ~     t'   s0       ~'i t P                   ~* f 'r               r ~ r . 7 '° ~' f ! ~-                     ~{ - -                      /. .~~ °i 1"                '_ `        i".'         ~.-..'" .          r ~_ e ~            _ ,~




 .
 .v t r i ~ ~ i                    t '-    ~ a ~ ~ v 4.' ~^ s p                 -        o may,     _ -''~._      i       '.~,.,..`,       • G~
   M  HOD OF DELIVERY (CIiECK APPROPRIATE B(                                                        „AI ~         CEC[''[' ~~'ILL BE PROS i DED°iF REQUEST IS MAILED *"                                                                          ~         ~~,
       ~~* THROUGH MAIL: ADDRESSED i0:
   ❑ ~~NT                                  ~~                                                                         E
                                                                                                                                                                                                                  DATE MAILED:                /~,_~J
                                          `.                                                                          ~i                    ~                                 •`
       `DELIVERED TO STAFF(STAFF TO CODIPLC-TE BOX Bfl                                                       AND GIBE GOLDENROD COPYT~ TiJ~MATE/PAROLEE):
   RECENED BV: PRINT STAFF NAME:                                                                   DATE:                                   SIGNATURE:                                                             FORWARDED TO ANTHER STAFF?

          /'~V                                                                                    ~~ ~~{p/            F        ~            ~ /(
                                                                                                                                               A /^~,..                                                           (CIRCLE ONE) ~                      No
       c.i•                                                                                            .d +4a                                                                                                                               ~r
                                                                                                                                            L~ f+~
                                                                                                  f~+:r.
                                                                                                     (    ~~L~~

   IF FORWARDED-TO WH
                     C                            /~
                                                      ///~/~ --/~~

                                                       //
                                                                 /         (

                                                                          ( J~
                                                                          %
                                                                                                                                           DATE DE VERED/MAILED:

                                                                                                                                            ~                     ~ f~~~
                                                                                                                                                                                                                  METHOD OF DELIVERY:

                                                                                                                                                                                                                  (CIRCLE ONE)         IN PERSON ~,        M




  SECTION :STAFF RESPQIVSE                                                                                                                                '~                        y
   RESPONDING STAFF NAME:                                                                          GATE:                                   SIGNA7l1RE:                                                            DATE RETURNED:




  ~C1~11VIV V. RCI~(UCJI rVR ~7lJrCRVIJVI~RCVICYY
  PROVIDE REASON WHY YOU DISAGREE 67TH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR E3Y US MAIL. KEEP FINAL CANARY
  COPY.




  SECTION D: SUPERVISOR':3 REVIEW
  RECEIVED BY SUPERVISOR (NAME):                                                                     DATE:                                SIGNATURE:                                                              DATE RETURNED:




                      Distribution: Original -Return to Inmate/Parolee; Canary -Inmate/                                      rolee's 2nd        opy; Pink -Staff Members Copy; Goldenrod -Inmate/Parolee's 1st Copy.
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 19 of 27 Page ID #:715




                                                      t
                                                     ~~
                                 ~               l
                                                      ~~


                                           ~a




                                      ~~
                                             ~~ ~ l
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 20 of 27 Page ID #:716

 Case 2:18-cv-01910-SJO-MAA Document 36-1 Filed 09/11/18 Page 1 of 32 Page ID #:234




      1           XAVIER BECERRA
                  Aftorney General of California
      2 '         GRETCHEN K.BUECHSENSCHUETL
                  Supervising Deputy Attorney General
      3          IVXARK A.HN
                 Deputy Attorney General
      4'         State Bar No.26342
                   3QO South Spz~ing Street, Suite 1702
      5 ~,         Los Angeles, CA 90013
             ~     Telephone:(213)269-66I2
      6 ~'         ~'ax:(213)897-7604
                   E-mail: mark.alin@doj.ca.gov
      7          14ttorne}~sfor Defendants
                 D. Avcrlos af7d A. Junes
      8
                                        UNITED STATES DISTRICT CDIJRT
     9
                                       CENTRAL D1STItICT Or CALIFORNIA
     10
     11
     12 j TIM DAMS,                                             Case No.2:18-cv-01910-SJU-MAA
     13                                          .Plaintiff, DECLARATION OF M.
                                                             F4RDHAM IN SUPPORT OF
     14                         v.                           DEFENDANTS' MOTION FOR
                                                             SCTI~ZMA.RY JUUGNI~NT BASED
    IS                                                       4N PLAINTIFF'S FAILURE TO
                 D. SCIiNEIDER, et al.,                      E~`~HAUST ADMINISTRATIVE
    16                                                       REMEDIES
                                               Defendants.
    17                                                       Judge:        Hon. Maria A. Audero
                                                             Action Filed: 3/712018
    18
    19                I, M. Fordhain, hereby decla~•e as follows:
    20                1.   7 make the following declaration offacts based upon.i7iy own lcnowleclge
    21           arad, if called to do so, I can testify competently to the frets contained in this
    22           declaration.
    23                2.   I am not a party to the above-titled action.
    24                3.    I am currently employed by the California Department of Con•ections
    25           and Rehat~ilitation("COCK")as a Correctional Counselor and Appeals Coordinator
    26           at California State Prison, Los Angeles County("CSP-LAC")in Lancaster,
    ~~           California. I am personally familiar with CDCR's inmate appears process and the
    28           processing of inmate appeals at CSP-LAC. Any inmate grie~~ance relating to CSP-

                                                            1

                                                    ~'e~~~~' ~d o-~ 2~l
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 21 of 27 Page ID #:717
 Case 2:18-cv-01910-SJO-MAA Document 36-1 Filed 09/11/18 Page 2 of 32 Page ID #:235
                                                                                               q.


          1    LAC must be filed th.i-ough the CSP-LAC appeals office.
                                                                                          f l
                                                                                                           I,
         2          ~.     The Califoz-~Zia Code of Recul~tions, Title I5,§ 3084.1(a), Right to           'I
         3     Appeal, states,"Any inmate or parolee under the department's jurisdiction may
         4     appeal any policy, decision, action, condition, or omission by the department or its
         5     staff that the inmate or parolee can demonstrate as having a material adverse affect
         b     upon his or her health, safety, oz «elfare."
      7            5.     To e;thaust claims related to an appeal, an iiiina~:e's appeal must go
         8     through three formal levels of administrative review. First, the irunate is requi►-ed
                                                                                                     to
         9     submit the appeal to the appeals coordinator's office for receipt and processing.
     10        Cal. Code Regs. tit. I5, §~ 3084.2~c), 3084.7(a). Upon receipt, the appeals
     11        coordinator determines whether the appeal has been pz•operly submitted, or must be
     12       rejected or cancelled because of errors, omissions, CILI]~~1C3tIo11 Of c~ ~7l~iar appeal,
     13       presentation of multiple, uru•elated issues, or other violations ofthe regulations. I~'
     14        ~~ 3d84.S(b), 308 .6. Unless the appeals coordinator detei7nines that the first-level
     15       review should be bypassed and the appeal forwarded directly to the second level, all
     16       appeals accepted for re~,~ie~,v are provided with a response at the fi1-st level. Id. §
     17       308~.7(a).
     18            6.    If an inmate is dissatisfied with the first-level response, he or she may
     19       submit the appeal to the second level of review. Cal. Code Regs. tit. 15 ~ 3084.7(
                                                                                                 b).
    20        The second-level review is conducted by the hiring authority or designee. Id.
    Zl        ~ ~i084.7(d)(2).
    22            7.     If an inmate remains dissatisfied by the second-level response, the
    23        appeal may be submitted to the Chief of the Office of Appals for the thud and
    24        final level of review. Cal. Code. Regs. tit, 15, §§ 3084.2(d), 3084.7(c). 1~ decision
    2S        at the third level constitutes the final decision of the Secretary of the CDCR, and
    26        e;chausts the inmate's administrative remedies. Id: §~ 308~.1(b), 3084.7(d)(3). A
    27        cancellation or rejection of an appeal at any level does not e~chaust the appeal
    28        process. Id. § 3084.1(b).


                                                              ~a9~~ ~l v-F 2~l
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 22 of 27 Page ID #:718
 Case 2:18-cv-01910-SJO-MAA Document 36-1 Filed 09/11/18 Page 3 of 32 Page ID #:236

                                                                               .
                                                                              ~

          1          8.   Oi11y the original appeal form is accepted at the Third Level of Review.
      ?        If an inmate does not have the original appeal, the inmate mist obtain'a .
       3       replacement appeal by obtaining a copy of the appeal stamped "Treat as Original"
      4        appeal, which is siaz~lped in red irilc ~y the appeal's coordinator at the institution.
      5            9.      When an appeal is properly and timely submitted to the appeals
      6        coordinator's office for initial review, it is ii7~mediately assigned a log number-
      7        regardless of its disposition—for tracking puipc~ses. The properly and timely
      ~       submitted appeals at the institutional level are recorded in a computer database
      9       knotivn as the Inmate/Paroiee Appeals Tracking System ("TATS")— T & II. By
     10       reviewing the I TS database, I am able to verify the status of an appeal received by ~'
     7I       the appeals coordinator's office.
     12            10.    Under Section 3084, an inmate can voluntarily witllciraw their grievance
     13       or appeal. Cal. Code.Regs. #it. 15, § 3084.7(f}. Once an appeal or grievance has
     14       been withdrawn, it is CDCR policy th~.t the inmate cannot renew the grievance.
     15            11.    The California Attorney General's Office requested that this office
     16       research our system files to locate any and all appeals accepted on or after rebruaiy
     ~7       13, 201b, submitted by inmate Tim Davis, CDCRNo. AT1869,related to the
     18       following claims:
     19                   (a) Plaintiff alleges that on June 2~, 2017, Plaintiff was assaulted and
     20           battered by Correctional Officers D. Avalon and A. Junes. Officer ~. Junes
     21           held the ciifi~s, and Officer D. Avalas slammed his shoulders into the back of
     22           Plaintiff's head.
     23           12.     A true and correct copy of th.e appeal history far Plaintiff is Ynaintained
    24        in the IATS — I & II, from June 2017 to July 2018, is attached hereto as E:~hibit
    25        "A „
    26            13.     The appeal history shows that on July 5, 2017,Plaintiff's 602 Appeal
    27        log no. LAC-B-17-03199, a siaff complaint was submitted, accepted at the second
    28        level of review on July 6, 2017, and granted in part at the szcand level of review on
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 23 of 27 Page ID #:719
 Case 2:18-cv-01910-SJO-MAA Document 36-1 Filed 09/11/18 Page 4 of 32 Page ID #:237
                                                  o ~

                                                                  ~ ~
         1     October 17, 2017. The findings of the second level review informed Plaintiff that
         2     his appeal is partially granted. in that are inquiry inta his allegations had been
         3     completed. A review of the allegations of staff misconduct presented in the written
      4       complaint has been completed. The inquiry.revealed staff did not violate
      5       departmental policies. A true and con-ect copy of. that appeal and second level
      6       review decision is attached hereto as Exhibit ~~B."
      7            The appeal addressed Plaintiffs.allegations that on June 24, 2017, Officer
              Avalos stopped him for no reason. OfrcerAvalos then stated,"Do you have those
      9       shorts," and. then commented about dicks and penises. Officer Junes was glaring at
     io       Plaintiff with a very intimidating and hateful look on his face. ti~hen Plaintiff
     11       entered the Rotunda, both officers Avalos and Junes approached Plaintiff and
     12       stated,"What's up now we'll fuck you up." The officers cuffed Plaintiff and made
     13       him ta~.e oft his shoes and escot-ted PlaintifFback to his cell. The ofFicers stopped
     14      Plaintiff in front of his cell. door, and .made Plaintiff stand with his legs spread.
     IS       Officer Junes was holding the ettffs and Officer AvaIas rammed his shoulder into
     16      the back of PIaintiff's head, causing Plaintiff to slam his face into the ce11 door.
     17      Plaintiff further allege that he sustained major injuries to the left side of his face,
     18      cheek, forehead and a chipped tooth.
     19            Plaintiff was dissatasfed with tlae second level of review response and
    20       submitted the appeal to the third level for review.
    21             13.    In addition, the appeal history also shows appeal log no. LAC-D-17-
    22       06504. This log niunber was inadvertently created by the appeals coordinator i«.
    ~;       error and is a duplicate to appeal log number LAC-D-17-03199.
    24             1~.   Other than the appeal listed above in paragraph 12, our office has no
    25       record of receiving any other CDCR Foim 6Q2 appeal fi•om Plaintiff regarding the
    26       allegations brought in this action. Nor is there any re~orc~ of Plaintiff requesting a
    27       replacement copy of hi~.ori~inal appeal for appeal lob number LAC-D-17-03199
    28       ///

                                                         4 ~ ~ ~3~aa~~~'
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 24 of 27 Page ID #:720
 Case 2:1 3-cv-01910-SJO-MAA Document 36-1 Filed 09/11/18 Page 5 of 32 Page ID #:238
                                                          C   ~ ;

                                                              ,~ ( i
       1          I declare under penalty of perjury and under the laws of die United States that
            the foregoing is true and correct. Executed this~day of Septerr~ber 20l ~, at
      3     Lancaster, California.
      4
                                             ''1-~i.            -
      5
                                           M. Fordham,
      6                                    Correctional Go~cnselaf/Appeals Coar•dinator
      7                                    Califof~nicr State Prison —Los Angeles Cour2ty

      8
            ~A?atssoi6?s
      9     53042853.docx

     10
     11 i
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
      2
     23
    24 ~
    25
    26
    27
    28
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 25 of 27 Page ID #:721


      ~~ ~ ~ ~~~ ~

                                                I,ti' 1'PR5O~' 1f~' fiTATi; C'Clfi`I'~)l~l'

                                                       (Fed. f;. Ci~~. I'. S; 2t. U,S.C. +; 17~IG)

                                                          .,
                                                                                                                           cl~~cl~u'e;
                                                                                                                     ~n,          {
        ~iili ON(;i' I (~ ~~::ilf~ 0~ it~'C: illl:~ ~ ~~ctfL~~ LL' CII;: ~;CCIUI!. I ~Illl ~I fC:;1Cl:,'ll~ UI

                                                                                                                           ~'I':5011,


       it the cc~unly o(~                                 ~_
      Crn1F n~r.i lifn~•nja         Ivly ni•ir~~i ~ tir~r~ i•Ac~; !c:




                 Jn

                                                                                                                              k

        .s~~•vecl the atta~7ed:            ////.d`T 1+19~ , ~~'~ld Yi~ T~Q~. ~~41/,h/~~




       or tn~ partiP: h~~~ir by pla~ir.~ true any! correct cooie: tn~reof, enclosed in ~ ~~al~d envelo~~,
       tivitn post~Qe ti~er~on iul ly paid, in ti~~ United States lviail in a depesi: bo>: so provided a. the

       above-nailed correctional irstilution in ~vhi~h I am presenti~~ conTined. Thy em~elope wr.as
       addressed as Tollo~vs; ~~~ J.
                                    (.G~~t~~,~ D/~~1 ~~~ (~1it°~l



                                         ~ '.~~ ~~tY`~ ~'~5'e, J~o~r~l~~
                                       ~~~5,.~~y~l~~;~A x'0012
                 1 d~clar~ ~u~cler p~i~alh~ of perjure under the 1a4~~s of the Unitec! States of America that ChA

       forgoinU is true and correct.
                                                                                                                                        a


       E;:ecuted on                                    —~                                                        ~
                                       ( hT~~                                                    (DECLARhNT~ ."ilGl•IhTURE)




       .:1COi~I~~~IOi~ACSA1FORl•dSIP_PRrSVC.~~~PD lweusi 31, ?UDU (?:I Ipm~
       '
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 26 of 27 Page ID #:722

     ~~~~~~~S~I~~B6~
    ~~1~0 ~a ~h~ ~f~~~
    ~~~~f~~ G~ q~~~~'-1~~~                                             ~   of
                                                                                 r
                                                                           :r. ~.■
                                                                                   r




                    ~c




                                        ~~.~old~~ ~oi~~e, ~p~a~ ~~
                                    ld~.~~~~1~ ~.~ qaa~~
             _
                                          l~ A~
                               y11J110~11V~ i0 L'JRt15lalYN?~~.1
                             .~~~
                                                                   .

             --
             _                              ~             ,.

                                                                                i~           ~~
         =               4                             ~ki3l.J'
                                 i.Y(t0~ ~G3P,13:i3dC'                             r~...-
                         d                                                        .~,._~~
                         ..:~
                                                                                   ~ •s ,r
                                                                                  ;~ ~Y~,<
                                                                                             ~•
                                                                                ..a,"...




                                                                                l
                                                                                             •
    ~             ~~~~~ol
Case 2:18-cv-01910-VBF-MAA Document 76 Filed 07/11/19 Page 27 of 27 Page ID #:723




                                      ~.---




               e
    ~~

  ~°3 ~1




 ~~m




1.




 ~
 1`

 ~ ~`
